Exhibit 31.2 CERTIFICATION OF THE CHIEF FINANCIAL OFFICER PURSUANT TO SECTION-OXLEY ACT OF 2002 I, Tamala L. McComic, certify that: 1. I have reviewed this annual report on Form 10-K/A of Mexco Energy Corporation; 2. Based on my knowledge, this annual report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this annual report; January 28, 2011 /s/ Tamala L. McComic Tamala L. McComic Chief Financial Officer, Executive Vice President, Treasurer, and Assistant Secretary
